Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jerry Don Whatley, Appellant                          Appeal from the 294th District Court of
                                                      Van Zandt County, Texas (Tr. Ct. No.
No. 06-12-00117-CR         v.                         CR05-00442).      Opinion delivered by
                                                      Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
order that Whatley pay $3,249.00 in attorney fees. As modified, the judgment of the trial court is
affirmed.
       We note that the appellant, Jerry Don Whatley, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED DECEMBER 30, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk